DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Specification
The disclosure is objected to because of the following informalities: Claims 9 and 16 recite “wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1.” However, the original disclosure failed to show “wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1”.  Similarly, claim 12 recites “wherein the second pass-gate is coupled to the second flip-flop on metal layer 1 (M1) or a metal lower than M1”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
Similarly, claim 12 recites “wherein the second pass-gate is coupled to the second flip-flop on metal layer 1 (M1) or a metal lower than M1”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not disclose a second pass-gate is coupled to the second flip-flop on metal layer 1 (M1) or a metal lower than M1.
Similarly, claim 16 recites “wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1”, which contains new matter/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure did not disclose a first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1.
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-9, 13-14 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US 2017/0292993).

Regarding claim 1, Yoon discloses an apparatus [e.g. fig. 6/21] comprising: a clock driver [e.g. the circuit (not shown) generates CK, 121, 122] to provide at least two clocks [e.g. nCK and bCK]; and a chain of flip-flops [e.g. 150, 170; 160, 180] coupled to the clock driver to receive the at least two clocks, wherein the chain of flip-flops comprises a first flip-flop [e.g. 150, 170] and a second flip-flop [e.g. 160, 180]; a first multiplexer [e.g. 130] having a first output coupled to the first flip-flop, the first multiplexer comprising a first tri-state inverter [e.g. 131] having an input coupled to a scan data input [e.g. SI] and a second tri-state inverter [e.g. 132] having an input coupled to a first data input [e.g. D0], the first output is coupled to one of the first tri-state inverter of the first multiplexer or the second tri-state inverter of the first multiplexer based on a scan enable signal [e.g. SE]; and a second multiplexer [e.g. 140] having a second output coupled to the second flip-flop, the second multiplexer comprising a first tri-state inverter [e.g. 141] having an input coupled to a node of the first flip-flop and a second tri-state inverter [e.g. 142] having an input coupled to a second data input [e.g. D1], the second output is coupled to one of the first tri-state inverter of the second multiplexer or the second tri-state inverter of the second multiplexer based on the scan enable signal.
Regarding claim 2, Yoon discloses the apparatus of claim 1, wherein the first multiplexer is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between. the multiplexer and the first flip-flop].

Regarding claim 5, Yoon discloses the apparatus of claim 1, wherein the chain of flip-flops is part of a vectored flip-flop circuitry [e.g. multi-bit flip flop].

Regarding claim 6, Yoon discloses the apparatus of claim 1, wherein the clock driver comprises: a first inverter [e.g. 121]  to receive an input clock and to generate a first clock which is an inversion of the input clock; and a second inverter [e.g. 122] coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the at least two clocks comprise the first clock and the second clock
Regarding claim 21, Yoon discloses the apparatus of claim 1, wherein the node of the first flip-flop is a feedback node of the first flip-flop [see at least fig. 6/21].
Regarding claim 22, Yoon discloses the apparatus of claim 1, wherein: the input of the first tri-state inverter of the first multiplexer is coupled to the scan data input via a respective pin; the input of the second tri-state inverter of the first multiplexer is coupled to the first data input via a respective pin; and the input of the second tri-state inverter of the second multiplexer is coupled to the second data input via a respective pin [see at least abstract and figures].
Regarding claim 8, Yoon discloses an apparatus [e.g. fig. 11/13/19] comprising: a clock driver [e.g. 221, 222] to provide at least two clocks; and a chain of flip-flops coupled to the clock driver to receive the at least two clocks, wherein the chain of flip-flops comprises a first flip-flop [e.g. 250, 270] and a second flip-flop [e.g. 260, 280], the first flip-flop is coupled to a first pass-gate [e.g. 240], the first pass-gate is controllable by a scan enable signal [e.g. SE] and is coupled to an input of the second flip-flop, a multiplexer [e.g. 230] to provide one of an inverse of a scan data input [e.g. iSI] or an inverse of a first data input [e.g. D0] to an input of the first flip-flop 
Regarding claim 9, Yoon discloses the apparatus of claim 8, wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between. the pass-gate and the first flip-flop].

Regarding claim 13, Yoon discloses the apparatus of claim 8, wherein the chain of flip-flops is part of a vectored flip-flop circuitry.

Regarding claim 14, Yoon discloses the apparatus of claim 8, wherein the clock driver comprises: a first inverter [e.g. 221] to receive an input clock [e.g. CK] and to generate a first clock which is an inversion of the input clock; and a second inverter [e.g. 222] coupled in series with the first inverter, wherein the second inverter is to generate a second clock which is an inversion of the first clock, wherein the at least two clocks comprise the first clock and the second clock.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Regarding claim 3, Yoon discloses the apparatus of claim 1, wherein the chain of flip-flops comprises a third flip-flop [Yoon discloses multi-bit flops can be more than 2 flip flops], and the apparatus further comprises: a third multiplexer having a third output coupled to the third flip-flop, the third multiplexer comprising a first tri-state inverter having an input coupled to a node of the second flip-flop and a second tri-state inverter having an input coupled to a third data input, the third output is coupled to one of the first tri-state inverter of the third multiplexer or the second tri-state inverter of the third multiplexer based on the scan enable signal [similar to multiplexer in fig. 6/21]. 
Alternatively, assuming Yoon does not explicitly disclose a selective circuit between the second flip and the third flip-flop. However, Ramaraju discloses a selective circuit between the second flip and the third flip-flop [see at least fig. 10]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoon in accordance with the teaching of Ramaraju regarding multi-bit flip flop in order to provide a sequential digital circuitry [Col. 2, lines 16-20].

Regarding claim 4, Yoon or the combination discussed above discloses the apparatus of claim 3, wherein the second multiplexer is coupled to the second flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between. the multiplexer and the second flip-flop].

Regarding claim 10, Yoon discloses the apparatus of claim 8, wherein the chain of flip-flops comprises a third flip-flop [Yoon discloses multi-bit flops can be more than 2 flip flops] coupled to the second flip-flop, the second flip-flop is coupled to a second pass-gate, the second pass-gate is controllable by the scan enable signal and is coupled to an input of the third flip-flop [similar as shown in fig. 11/13/19].
Alternatively, assuming Yoon does not explicitly disclose a selective circuit between the second flip and the third flip-flop. However, Ramaraju discloses a selective circuit between the second flip and the third flip-flop [see at least fig. 10]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoon in accordance with the teaching of Ramaraju regarding multi-bit flip flop in order to provide a sequential digital circuitry [Col. 2, lines 16-20].

Regarding claim 12, Yoon or the combination discussed above discloses the apparatus of claim 10, wherein the second pass-gate is coupled to the second flip-flop on metal layer 1 (M1) or a metal lower than Ml [e.g. the trace/wire between the second pass gate and the second flip-flop].
Regarding claim 24, Yoon or the combination discussed above discloses the apparatus of claim 10, further comprising: a second tri-state buffer having an input coupled to a third data input and an output coupled to the input of the third flip-flop, the second tri-state buffer is controllable based on the scan enable signal [similar as shown in figure 11/13/19 of Yoon].
s 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0292993) in view of Kim et al. (US 2016/0097811).

Regarding claim 15, Yoon discloses a vectored flip-flop circuitry [e.g. fig. 11/13/19] which comprises: a chain of flip-flops [e.g. fig. 11] ; wherein the chain of flip-flops comprises a first flip-flop flop [e.g. 250, 270] and a second flip-flop [e.g. 260, 280],  the first flip-flop is coupled to a first pass gate [e.g. 240], the first pass-gate is controllable by a scan enable signal [e.g. SE] and is coupled to an input of the second flip-flop, a multiplexer [e.g. 230] to provide one of an inverse of a scan data input [e.g. iSI] or an inverse of a first data input [e.g. D0] to an input of the first flip-flop based on the scan enable signal; and a first tri-state buffer [e.g. 242] having an input coupled to a second data input [e.g. D1] and an output coupled to the input of the second flip-flop, the first tri-state buffer is controllable based on the scan enable signal. Yoon does not disclose the vectored flip-flop circuitry is included in a processor coupled to a memory. However, Kim discloses vectored flip-flop circuitry [scan chain/scan flip-flop] is included in a processor coupled to a memory [see at least fig. 16 and paras. 0148-0150]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoon in accordance with the teaching of Kim regarding a processor in order to provide a high degree of integration of semiconductor processor chip having a scan test technique of a design for testability (DFT) techniques [para. 0003 Yoon].
Regarding claim 16, the combination discussed above discloses the system of claim 15, wherein the first pass-gate is coupled to the first flip-flop on metal layer 1 (M1) or a metal lower than M1 [e.g. the trace/wire between the first pass-gate and the first flip-flop].
.

Claims 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0292993) in view of Kim et al. (US 2016/0097811), or and Ramaraju et al. (US 8,484,523).

Regarding claim 17, the combination discussed above discloses the system of claim 15, wherein the chain of flip-flops comprises a third flip-flop [Yoon discloses multi-bit flops can be more than 2 flip flops] coupled to the second flip-flop, the second flip-flop is coupled to a second pass-gate, the second pass-gate is controllable by the scan enable signal and is coupled to an input of the third flip-flop [similar as shown in fig. 11/13/19].
Alternatively, assuming Yoon does not explicitly disclose a selective circuit between the second flip and the third flip-flop. However, Ramaraju discloses a selective circuit between the second flip and the third flip-flop [see at least fig. 10]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yoon and Kim in accordance with the teaching of Ramaraju regarding multi-bit flip flop in order to provide a sequential digital circuitry [Col. 2, lines 16-20].

Regarding claim 25, the combination discussed above discloses the system of claim 17, further comprising: a second tri-state buffer having an input coupled to a third data input and an output coupled to the input of the third flip-flop, the second tri-state buffer is controllable based on the scan enable signal [similar as shown in fig. 11/13/19].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 12-17 and 20-25 have been considered but are moot because the new ground of rejection rely on a new reference, Yoon et al. (US 2017/0292993), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842